Citation Nr: 1127818	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  09-45 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1943 to December 1945, and his awards and decorations included a Purple Heart.  The Veteran died in February 2008, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appellant requested and was scheduled for a hearing before a Veterans Law Judge via videoconference from the RO in June 2011.  However, the appellant failed to appear for the hearing and, later that same day, a written statement was received from her representative requesting to cancel the hearing.  See 38 C.F.R. § 20.702(d), (e) & 20.704(d),(e) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate reflects an immediate cause of death of bilateral pneumonia, due to (or as a consequence of) small bowel obstruction, with no other significant contributory conditions.  He was service-connected for gunshot wound scar of the chest with chronic pleurisy, rated as 40 percent disabling, and anxiety reaction, rated as 10 percent disabling, at the time of death.  See March 1950 and July 2008 rating decisions.  The appellant and her representative argue that the Veteran's death was hastened by his service-connected lung disability, in that he was unable to fight off the pneumonia due to reduced lung capacity as a result of the gunshot wound to the chest.  In addition, the representative has asserted that the Veteran's service-connected mental health disability contributed to his death, as it was related to his coronary artery disease and smoking.  See, e.g., notice of disagreement; VA Form 646 arguments from representative; written brief presentation from representative.  

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  The evidence must establish that there was a causal connection to the death, not merely that the disability casually shared in producing death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disease involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs, as distinguished from muscular or skeletal functions, and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).  

There are primary causes of death which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  Nevertheless, even in such cases, it must be considered whether a reasonable basis may exist for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  However, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Further development is necessary for a fair adjudication of the appellant's claim.  First, it appears that there may be additional treatment records pertaining to the period immediately prior to the Veteran's death.  Records have been obtained from Lane Medical Center and Dr. Thompson dated in October 2007, November 2007, and February [redacted], 2008.  However, the Veteran died two days later, on February [redacted], 2008, and the records pertaining to his actual death are not in the claims file.  

In addition, records dated for the year prior to the Veteran's death have not been obtained, and there are references to several additional private providers.  Private treatment records currently in the claims file indicate that the Veteran had a long medical history including but not limited to coronary artery disease and congestive heart failure, emphysema, asthmatic bronchitis several times, prostate cancer, colon cancer, and lung mass treated being with chemotherapy.  He was noted to have significant emphysema and to be on home oxygen as of November 2007.  See, e.g., February [redacted], 2008 records from Lane Medical Center; November 2007 letter from Dr. Depp.  There are also no records concerning the Veteran's mental health.  As such, records for the year prior to the Veteran's death may contain additional information concerning any effects of the service-connected lung and mental health disabilities, to include whether they had a material influence in accelerating death.  

The appellant has submitted a May 2008 letter from Dr. Thompson indicating that the Veteran was hospitalized at Lane Regional Medical Center on February [redacted], 2008, for bowel obstruction, and he developed bilateral pneumonia during his hospital stay.  Dr Thompson stated that the Veteran suffered a gunshot wound to the chest and had a lobectomy done during service, and he opined that the Veteran's lack of lung reserves attributed (or contributed) to his death.  However, it is unclear whether Dr. Thompson had the Veteran's service treatment records before him, or the treatment records concerning the year prior to his death.

The Board notes that the claims file was forwarded to a VA examiner for an opinion as to the relation of the Veteran's service-connected lung disability to his death, which was provided in August 2009.  The examiner noted that the Veteran suffered a penetrating shrapnel wound to the right upper chest in January 1945, the resulting foreign body was removed from his right upper lobe in February 1945, and subsequent chest radigoraphs in the 1940s showed that the lungs had completely re-expanded.  The examiner further noted the Veteran's presentation with abdominal pain in February 2008, with diagnosis of small bowel obstruction and then bibasilar pneumonia, as well as his prior medical history including multiple medical problems.  He opined that the Veteran's small shrapnel wound to the right upper lobe in 1945 was not connected to his bilateral lower lobe pneumonia in 2008, to include any significant effect on the ability to fight off infection or lung capacity, and did not materially contribute to or hasten the Veteran's death.  

However, the Board notes that the Veteran's service-connected lung disability also includes chronic right pleurisy.  See, e.g., January 1948 rating decision.  It is unclear whether the VA examiner had sufficient information before him to determine the true nature of the Veteran's service-connected lung disability at the time of death.  Further, there is no opinion of record as to the relation, if any, of the Veteran's service-connected mental health disability to his cause of death.

Accordingly, upon remand, the appellant should be requested to identify any outstanding medical and mental health treatment records for the year prior to the Veteran's death, and reasonable efforts should be made to obtain any such records.  

Thereafter, the claims file should again be forwarded to an appropriate VA medical professional for an opinion as to the cause of the Veteran's death.  In particular, the examiner should offer an opinion as to whether the service-connected lung disability was a contributory cause of death, with consideration of the standards as set forth in 38 C.F.R. § 3.312(c)(3)-(4).  The examiner should also indicate whether the Veteran's service-connected mental health disability contributed to his death.

In addition, the appellant has not received full notice as to the evidence and information necessary to substantiate her DIC claim.  Proper notice for such a claim must include a statement of the conditions (if any) for which the Veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While the appellant was advised of some this information in May 2008, this notice was incomplete.  Therefore, upon remand, proper notice should be provided in accordance with Hupp.  

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant of the evidence and information necessary to substantiate her claim, i.e., a statement of the condition(s) for which the Veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp, 21 Vet. App. at 352-53.  

2.  Request the appellant to identify the Veteran's treating providers for the year prior to his death, and to complete an authorization and release for any non-VA records, specifically to include any outstanding records from Lane Medical Center and from Dr. Thompson, dated from February 2007 through February [redacted], 2008.  After obtaining the necessary authorizations, request copies of any such records.  All records received must be associated with the claims file, and all requests and responses, including negative responses, should be documented.  If any pertinent, identified records cannot be obtained after making reasonable efforts, notify the appellant and allow an opportunity to provide the records.

3.  After completing the above development to the extent possible, forward the entire claims file, including this a copy of this remand, to an appropriate VA medical professional for an opinion as to the cause of the Veteran's death.  The examiner should respond to the following: 

(a)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's service-connected lung disability (characterized as gunshot wound scar, posterior and anterior chest wall, with pleurisy, chronic, fibrous, diaphragmatic, right, rated as 40 percent disabling at time of death) contributed substantially or materially to his death, combined to cause his death, or aided or lent assistance to the production of his death?  Consideration should be given to the factors specified in 38 C.F.R. § 3.312(c)(3)-(4), summarized above, as well as the August 2009 VA opinion and the May 2008 private opinion.

(b)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's service-connected mental health disability (characterized as anxiety reaction, moderate, rated as 10 percent disabling at time of death) contributed substantially or materially to his death, combined to cause his death, or aided or lent assistance to the production of his death?

A complete rationale must be provided for any opinion.  If any requested opinion cannot be rendered without resulting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be rendered.

4.  After completing the above-described development, and any other necessary development,  readjudicate the appellant's claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the appellant and her representative.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

